DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
According to page 9 of 13, Applicant's argument with respect to the prior art Choi fails to disclose or suggest the amended limitation according to claim 13, "wherein the first conductive layer is disposed between the substrate and the first active layer, and wherein the second conductive layer is disposed between the substrate and the second active layer ", is not persuasive.
It is noted that Choi clearly teaches “wherein the first conductive layer (conductive region at 131 for T1; Fig. 6) is disposed between the substrate (110; Fig. 6) and the first active layer (130 for T1; Fig. 6), and wherein the second conductive layer (conductive region at 131 for T2; Fig. 6) is disposed between the substrate (110; Fig. 6) and the second active layer (130 for T2; Fig. 2) (conductive region 131 is between active pattern 130 and substrate 110; Paras. 0061 and 102; Fig. 6)”. Thus, Choi teaches the limitations.
According to pages 11-12 of 13, Applicant's argument with respect to claim 21 has been considered but are moot in view of the new ground(s) of rejection via Zhu et al. (US# 2018/0130418).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US# 2018/0212014 hereinafter Choi) in view Gai et al. (US# 2021/0201790 hereinafter Gai).
Referring to claim 13, Choi discloses a display device (Para. 0025, Fig. 1), comprising: a substrate (100; Para. 0101, Figs. 6-8);
a first conductive layer (conductive region at 131 of T1; Fig. 6) disposed on the substrate (110; Fig. 6) and receiving a voltage (the driving voltage line 172 are included in a second conductive layer that is different from the first conductive layer such that they may be disposed at the same layer and may include the same material.; Para. 0053, Fig. 3);
a second conductive layer (conductive region at 131 of T2; Fig. 6) disposed on the substrate (110; Fig. 6), spaced apart from the first conductive layer (conductive region at 131 of 131 of T1 is spaced apart from conductive region at 131 of T2; Fig. 6), and receiving a scan signal (the plurality of scan lines 151, 152, and 152” and the control line 153 are included in a first conductive layer such that they may be disposed at the same layer, as may be seen in the cross-sectional view, and may include the same material. Thus the scan lines for receiving the scan signal; Para. 0053);
a first transistor (T1; Fig. 1) including a first active layer (active pattern 130 at T1; Fig. 6) disposed on the first conductive layer (conductive region at 131 of T1; Fig. 6) (130 is disposed on 131; Fig. 6) and a first gate electrode (source region of T1; Paras. 0053 and 0061-0063) disposed on the first active layer (130; Fig. 6) (The channel region 131a is connected to the first longitudinal part 132 and the second longitudinal part 133 of the active pattern 130, the conductive region of the first longitudinal part 132 corresponds to the source region of the first transistor T1, and the second longitudinal part 133 corresponds to the drain region of the first transistor T1. Paras. 0053 and 0061-0063), a first end of the first active layer (130; Fig. 6) receiving a driving voltage different from the voltage (the driving voltage line 172 are included in a second conductive layer that is different from the first conductive layer such that they may be disposed at the same layer; Para. 0053, Fig. 3);
a second transistor (T2; Fig. 1) including a second active layer (active pattern 130 at T2; Fig. 6) disposed on the second conductive layer (conductive region at 131 of T2; Fig. 6) (130 is disposed on 131; Fig. 6) and electrically connected to the first end of the first active layer (130; Fig. 6) and a second gate electrode disposed on the second active layer (130 at T2; Fig. 6) (The second transistor T2 includes the channel region 131b, the source region, and the drain region as the conductive region of the active pattern 130 disposed at respective sides of the channel region 131b. The second transistor T2 further includes a gate electrode 155b of the channel region 131b.; Para. 0066) and receiving the scan signal (the plurality of scan lines 151, 152, and 152’ and the control line 153 are included in a first conductive layer such that they may be disposed at the same layer, as may be seen in the cross-sectional view, and may include the same material. Thus the scan lines for receiving the scan signal; Para. 0053); and
a light emitting element electrically connected to the first transistor (light emitting diode (LED) ED is being connected to transistor T1 via D1; Fig. 1),
wherein the first conductive layer (conductive region at 131 for T1; Fig. 6) is disposed between the substrate (110; Fig. 6) and the first active layer (130 for T1; Fig. 6), and
wherein the second conductive layer (conductive region at 131 for T2; Fig. 6) is disposed between the substrate (110; Fig. 6) and the second active layer (130 for T2; Fig. 2) (conductive region 131 is between active pattern 130 and substrate 110; Paras. 0061 and 102; Fig. 6).
However, Choi does not specifically disclose receiving a variable voltage.
In an analogous art, Gai discloses receiving a variable voltage (The third voltage signal Vtg is provided by the controller to the voltage compensation port as a compensation voltage Vcom at a level selected according to the description above, which can be a positive, zero, or negative value depending on the sensed present value of the threshold voltage.; Para. 0051, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Gai to the system of Choi in order to allow the circuit to control drift direction and drift value so that to eliminate the non- uniformity issue due to large drift of threshold voltage of the driving transistor.
Referring to claim 14, Choi as modified by Gai discloses wherein the variable voltage is a positive voltage greater than the driving voltage or a negative voltage lower than the driving voltage (Gai- The third voltage signal Vtg is provided by the controller to the voltage compensation port as a compensation voltage Vcom at a level selected according to the description above, which can be a positive, zero, or negative value depending on the sensed present value of the threshold voltage.; Para. 51, Fig. 2).
Referring to claim 15, Choi discloses further comprising: a third transistor (T3; Fig. 1) including a third active layer (130 at T3; Fig. 6) disposed on the second conductive layer (131 at T3; Fig. 6) and electrically connected to a second end of the first active layer (130 at T3 is connected with 130 at T1; Figs. 1 and 6) and a third gate electrode disposed on the third active layer (130 at T3) and receiving the scan signal (The third transistor T3 includes the channel region 131c, the source region and the drain region as the conductive region of the active pattern 130 disposed at respective sides of the channel region 131c. The third transistor T3 further includes a gate electrode 155c overlapping the channel region 131c.;  Paras. 0061 and 0067; Fig. 1).
Referring to claim 18, Choi discloses wherein the second conductive layer is connected to a scan signal supplying line located outside a display area (the plurality of scan lines 151, 152, and 152’ and the control line 153 are included in a first conductive layer such that they may be disposed at the same layer, as may be seen in the cross-sectional view, and may include the same material. Thus, the scan lines for receiving the scan signal located outside a display area; Para. 0053).
Referring to claim 20, Choi teaches wherein each of the first transistor and the second transistor is a p-channel metal-oxide semiconductor (PMOS) transistor (The transistors T1, T2, T3, T4, T5, T6, and T7 may be P-type channel transistors such as a MOS; Para. 0041).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gai et al. (US# 2021/0201790 hereinafter Gai) in view Zhu et al. (US# 2018/0130418 hereinafter Zhu).
Referring to claim 21, Gai discloses a display device (Fig. 2) comprising:
a light emitting element (LED, Fig. 2); 
a driving transistor (T1; Fig. 2) for controlling a current passing through the light emitting element (The first transistor T1 is a driving transistor for providing a light-emission driving current for a light-emitting diode (LED) of the pixel circuit.; Para. 0043), the driving transistor (T1; Fig. 2) including a first terminal connected to a node receiving a driving voltage (T1 has a drain coupled to a high-level power-supply voltage VDD and a source coupled to node N2; Para. 0043, Fig. 2), a top gate terminal (BG as top gate terminal in Fig. 2, the examiner interpreting limitation similar to application’s specification in Fig. 3 that G1 as top gate terminal of transistor T1), and a bottom gate terminal (TG as bottom gate terminal in Fig. 2, the examiner interpreting the limitation similar to application’s specification in Fig. 3 that BG1 as bottom gate terminal of transistor T1) connected to a node receiving a variable voltage (TG receives Vtg as variable voltage via Node N3; Paras. 0043 and 0051, Fig. 2); and
a driving circuit (driving circuit comprises of T4, N3; Para. 0051, Fig. 2) configured to provide the variable voltage, wherein the variable voltage is a positive voltage greater than driving voltage or a negative voltage less than the driving voltage (The third voltage signal Vtg is provided by the controller to the voltage compensation port as a compensation voltage Vcom at a level selected according to the description above, which can be a positive, zero, or negative value depending on the sensed present value of the threshold voltage.; Para. 0051).
However, Gai does not explicitly disclose the driving transistor including a top gate terminal disposed between a substrate and the light emitting element, and a bottom gate terminal disposed between the substrate and the top gate terminal.
In an analogous art, Zhu discloses the driving transistor (105; Fig. 7) including a top gate terminal (first gate “a” as top gate 3; Para. 0108, Figs. 7-8) disposed between a substrate (substrate 4; Fig. 8) and the light emitting element (109 is above the top gate 3 of Fig. 8 is presented but not shown; Figs. 7-8), and a bottom gate terminal (second gate “b” as a bottom gate 5; Para. 0108, Figs. 7-8) disposed between the substrate (substrate 4; Fig. 8) and the top gate terminal (top gate 3; Para. 0108, Figs. 7-8) (bottom gate 5 is between substrate 4 and top gate 3; Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Zhu to the system of Gai in order to improve the quality of the display image.
Referring to claim 22, Gai discloses wherein the driving circuit (driving circuit comprises of T4, N3; Para. 0051, Fig. 2) is configured to change a value of the variable voltage to the negative voltage to increase a step efficiency of the display device or to the positive voltage to reduce a number of afterimages perceivable on the display device (The third voltage signal Vtg is provided by the controller to the voltage compensation port as a compensation voltage Vcom at a level selected according to the description above, which can be a positive, zero, or negative value depending on the sensed present value of the threshold voltage.; Para. 0051).

Claim Objections
Claims 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 16, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the first conductive layer is connected to a variable voltage supplying line located outside a display area”.
Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the scan signal supplying line is disposed on the second conductive layer, wherein an insulation layer is disposed between the scan signal supplying line and the second conductive layer outside the display area, and wherein the second conductive layer contacts the scan signal supplying line through a contact hole formed in the insulation layer”.

Allowable Subject Matter
Claims 1-12 are allowed previously.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-12 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device, comprising:
a first transistor including a first channel region, a first gate electrode overlapping the first channel region, and a first electrode receiving a driving voltage;
a second transistor electrically connected to the first electrode of the first transistor, the second transistor including a second channel region and a second gate electrode overlapping the second channel region and receiving a scan signal;
a light emitting element electrically connected to a second electrode of the first transistor;
a first conductive line overlapping the first gate electrode, where the first channel region is located between the first conductive line and the first gate electrode, the first conductive line receiving a variable voltage different from the driving voltage; and
a second conductive line overlapping the second gate electrode, where the second channel region is located between the second conductive line and the second gate electrode, the second conductive line receiving the scan signal.”.
Referring to claims 2-12 are allowable based upon dependent on independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                              Primary Examiner, Art Unit 2624